DETAILED ACTION
This is the second Office Action regarding application number 16/797,898, filed on 02/21/2020, which is a continuation of application number 15/197,849, filed on 06/30/2016, and which claims foreign priority to KR 10-2015-0135883, filed on 09/24/2015.
This action is in response to the Applicant’s Response dated 09/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-15 are currently pending.
Claims 1-6 and 10-14 are amended.
Claims 1-15 are examined below.
The Office’s objections to the Drawings are withdrawn in light of the Applicant’s amendments.
The rejection of claims 2 and 10 under 35 U.S.C. § 112 for indefiniteness has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.


Response to Arguments
The Applicant’s arguments filed 09/28/2021 have been carefully considered but they are not found persuasive. 
The applicant does not adequately address the issues identified by the examiner in the 112 rejections.
The applicant also argues that TANG does not teach that the pores of TANG extend toward the pillar, but also notes that TANG does not teach that the periphery portions surrounded by pores also have pores. The examiner is not persuaded by this argument, since there is no logical way to consider one pore differently than another pore. If there are pores throughout the material, i.e., intertwined pluralities of pores throughout the material), then there will obviously be a large number of pores that would need the claim 1 limitations.
The applicant also argues that LEE would not form bridges and that the examiner’s findings are merely based on supposition, and that the proposed modification would ruin the intended purpose of LEE. The examiner disagrees, and asserts that the bridges would indeed be formed and be obvious to skilled artisan, and thus read on the claimed limitations, but also that the proposed modification would still produce a functional thermoelectric device that outputs electrical power.
The examiner requests a telephone interview with the applicant to discuss the various rejections below, and to better understand exactly how skilled artisans would be enabled to construct the claimed devices.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
The Applicant does not have disclosure support for the following claimed features: “each of the periphery portions has a plurality of pores extending toward the one of the plurality of pillars surrounded thereby.”  The Applicant must correct the Specification to include the subject matter originally claimed or amend the claims themselves.


Claim Rejections - 35 USC § 112
Written Description - New Matter
Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claims 2 and 10 each recites that the bridges have a plurality of pores. The specification as filed does not describe the bridges having a plurality of pores. Rather, the specification describes the bridges as including a glass or crystal material. Also, claim 1 does not describe pores extending in any particular direction.


Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Analysis:  (Note MPEP 2164.01(a))
(A)  Breadth of claims:
The limitations of the claims broadly state an energy transfer structure/device having a plurality of bridges having a plurality of pores.
(B) The nature of the invention:
The invention is an energy transfer structure.
(D) The level of one of ordinary skill:
One of ordinary skill in this art is considered to be a scientist or other highly educated and trained practitioner, skilled in the methods of semiconductor and 
(E) The level of predictability in the art:
The level of predictability in the art is considered to be low, inasmuch as there are numerous variables known to affect semiconductor device manufacturing and performance.
(F)  The amount of direction provided by the Applicant:
Applicant does not provide adequate direction as to how to formulate a device which meets the claim limitations.  Specifically, Applicant does not disclose an energy transfer structure comprising a plurality of bridges having a plurality of pores.
(G) The existence of working examples:
The applicant’s specification includes no working examples or instructions on how to manufacture an energy transfer structure having a plurality of bridges having a plurality of pores. The limited discussion of manufacture methods on page 15 of the specification seem to describe only general steps of forming a plurality of cylindrical voids in a silicon substrate using ordinary etching processes. The SEM photograph of Figure 13 is blurry and unannotated, and does not convey its content in a meaningful or useful way that would guide skilled artisans to understand how to produce the claimed invention.
The applicant further does not describe any process to manufacture the device of claim 1 where each (and every one) of the periphery portions has a plurality of pores 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Applicant has not enabled one of ordinary skill in the art at the time of the invention to produce and use the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art at the time of the invention to produce the device of the claimed invention having the plurality of bridges having a plurality of pores, including pores extending in a claimed direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over TANG (“Holey Silicon as an Efficient Thermoelectric Material”).
Regarding claim 1, TANG teaches an energy transfer structure comprising: 
a plurality of pillars made of an energy transfer material (cylindrical pillars formed by the silicon material pores, Table 1).; 
a plurality of periphery portions each of which surrounds one of the plurality of pillars and is made of the energy transfer material (bulk of silicon material comprises periphery portions that surround the cylindrical pillar holes/pores, Table 1); and 
a plurality of bridges connecting between the periphery portions (each of the portions notated as “n” represent the plurality of bridges that connect periphery portions of each hole/pore, Table 1), 
wherein the periphery portions respectively have a plurality of pores extending toward the one of plurality of pillars (TANG reports that it is known to intertwine pluralities of pores to achieve extremely low thermal conductivity, pg. 4279, left. col, para. 1).

    PNG
    media_image1.png
    200
    487
    media_image1.png
    Greyscale


Regarding claim 2, TANG teaches the energy transfer structure of claim 1, wherein the plurality of bridges respectively has a plurality of pores (TANG reports that it is known to intertwine pluralities of pores to achieve extremely low thermal conductivity, pg. 4279, left. col, para. 1).

Regarding claim 3, TANG teaches the energy transfer structure of claim 1, wherein the plurality of pillars has a cross-section of which longest length ranges from several nanometers to several micrometers (TANG teaches that the cross-section diameter of the pillars in the range of several nanometers, Table 1).

Regarding claim 4, TANG teaches the energy transfer structure of claim 3, wherein the plurality of pillars has a cross-section of one of a circle, a radial shape, a polygon, and any combination thereof (Table 1 illustrates circle cross-sections).

Regarding claim 5, TANG teaches the energy transfer structure of claim 1, wherein the plurality of pillars surrounded by the periphery portions are arranged in a line (Table 1 illustrates the pillar holes/pores arranged in lines of rows and columns and connected by bridges “n”).

Regarding claim 6, TANG teaches the energy transfer structure of claim 1, wherein the plurality of pillars surrounded by the periphery portions are arranged in a matrix and the bridges connect the periphery portions in row direction and column 

Regarding claim 7, TANG teaches the energy transfer structure of claim 1, wherein the energy transfer material comprises one of an organic polymer, an inorganic polymer, a semiconductor material, and any combination thereof (TANG’s device is made of silicon).

Regarding claim 8, TANG teaches an energy conversion device comprising the energy transfer structure of claim 1 (TANG’s device has thermoelectric utility).

Regarding claim 9, TANG teaches the energy conversion device of claim 8, wherein the energy conversion device is one of a thermoelectric device, a solar cell, and a photo-sensing device (TANG’s device has thermoelectric utility).

Regarding claim 10, TANG teaches the energy conversion device of claim 8, wherein the plurality of bridges respectively has a plurality of pores (TANG reports that it is known to intertwine pluralities of pores to achieve extremely low thermal conductivity, pg. 4279, left. col, para. 1).

Regarding claim 11, TANG teaches the energy conversion device of claim 8, wherein the plurality of pillars has a cross-section of which longest length ranges from 

Regarding claim 12, TANG teaches the energy conversion device of claim 11, wherein the pillars have a cross-section of one of a circle, a radial shape, a polygon, and any combination thereof (Table 1 illustrates circle cross-sections).

Regarding claim 13, TANG teaches the energy conversion device of claim 8, wherein the plurality of pillars surrounded by the periphery portions are arranged in a line (Table 1 illustrates the pillar holes/pores arranged in lines of rows and columns and connected by bridges “n”).

Regarding claim 14, TANG teaches the energy conversion device of claim 8, wherein the plurality of pillars surrounded by the periphery portions are arranged in a matrix and the bridges connect the periphery portions in row direction and column direction (Table 1 illustrates the pillar holes/pores arranged in rows and columns and connected by bridges “n”).

Regarding claim 15, TANG teaches the energy conversion device of claim 8, wherein the energy transfer material comprises one of an organic polymer, an inorganic polymer, a semiconductor material, and any combination thereof (TANG’s device is made of silicon).


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2011/0132002 A1).
Regarding claim 1, LEE teaches an energy transfer structure comprising: 
a plurality of pillars made of an energy transfer material (10).; 
a plurality of periphery portions each of which surrounds one of the plurality of pillars and is made of the energy transfer material (12); and 
a plurality of bridges connecting between the periphery portions (each of the portions notated as “n” represent the plurality of bridges that connect periphery portions of each hole/pore, Table 1), 
wherein the periphery portions respectively have a plurality of pores extending toward one of the plurality of pillars (14).

    PNG
    media_image2.png
    250
    606
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    379
    384
    media_image3.png
    Greyscale

LEE does not disclose expressly a plurality of bridges connecting between the periphery portions. However, LEE considers arrangements having a plurality of pillar nanowires, and the examiner finds that the provision of a plurality of these nanowires will create a structure where the nanowires come into close proximity and are bridged by the shell regions, wherein the shell regions also have the pores 14. This 

Regarding claim 2, LEE teaches the energy transfer structure of claim 1, wherein the plurality of bridges respectively have a plurality of pores (pores may extend through the shell layer).

Regarding claim 3, LEE teaches the energy transfer structure of claim 1, wherein the plurality of pillars have a cross-section of which longest length ranges from several nanometers to several micrometers (nanowires necessarily have dimensions in the several nanometer range and are obvious).

Regarding claim 4, LEE teaches the energy transfer structure of claim 3, wherein the plurality of pillars have a cross-section of one of a circle, a radial shape, a polygon, and any combination thereof (nanowires have a circular cross-section shape).

Regarding claim 5, LEE teaches the energy transfer structure of claim 1, wherein the plurality of pillars surrounded by the periphery portions are arranged in a line (Fig. 4B illustrates the pillar nanowires in a line).

Regarding claim 6, LEE teaches the energy transfer structure of claim 1, wherein the plurality of pillars surrounded by the periphery portions are arranged in a matrix and the bridges connect the periphery portions in row direction and column 

Regarding claim 7, LEE teaches the energy transfer structure of claim 1, wherein the energy transfer material comprises one of an organic polymer, an inorganic polymer, a semiconductor material, and any combination thereof (silicon is the energy transfer material).

Regarding claim 8, LEE teaches an energy conversion device comprising the energy transfer structure of claim 1 (the device can be a thermoelectric device).

Regarding claim 9, LEE teaches the energy conversion device of claim 8, wherein the energy conversion device is one of a thermoelectric device, a solar cell, and a photo-sensing device (the device can be a thermoelectric device).

Regarding claim 10, LEE teaches the energy conversion device of claim 8, wherein the plurality of bridges respectively have a plurality of pores (pores may extend through the shell layer).

Regarding claim 11, LEE teaches the energy conversion device of claim 8, wherein the plurality of pillars have a cross-section of which longest length ranges from several nanometers to several micrometers (nanowires necessarily have dimensions in the several nanometer range and are obvious).

Regarding claim 12, LEE teaches the energy conversion device of claim 11, wherein the plurality of pillars have a cross-section of one of a circle, a radial shape, a polygon, and any combination thereof (nanowires have a circular cross-section shape).

Regarding claim 13, LEE teaches the energy conversion device of claim 8, wherein the plurality of pillars surrounded by the periphery portions are arranged in a line (Fig. 4B illustrates the pillar nanowires in a line).

Regarding claim 14, LEE teaches the energy conversion device of claim 8, wherein the plurality of pillars surrounded by the periphery portions are arranged in a matrix and the bridges connect the periphery portions in row direction and column direction (obvious since this configuration is only a rearrangement of parts and their relative dimensions and a matter of design choice).

Regarding claim 15, LEE teaches the energy conversion device of claim 8, wherein the energy transfer material comprises one of an organic polymer, an inorganic polymer, a semiconductor material, and any combination thereof (silicon is the energy transfer material).


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721